  


 HCON 40 ENR: Encouraging reunions of divided Korean American families.
U.S. House of Representatives
2016-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fourteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. CON. RES. 40 


December 10, 2016
Agreed to
 
CONCURRENT RESOLUTION 
Encouraging reunions of divided Korean American families. 
 
 
Whereas the Republic of Korea (hereinafter in this resolution referred to as South Korea) and the Democratic People's Republic of Korea (hereinafter in this resolution referred to as North Korea) remain divided since the armistice agreement was signed on July 27, 1953;  Whereas the United States, which as a signatory to the armistice agreement as representing the United Nations Forces Command, and with 28,500 of its troops currently stationed in South Korea, has a stake in peace on the Korean Peninsula and is home to more than 1,700,000 Americans of Korean descent;  
Whereas the division on the Korean Peninsula separated more than 10,000,000 Korean family members, including some who are now citizens of the United States;  Whereas there have been 19 rounds of family reunions between South Koreans and North Koreans along the border since 2000;  
Whereas Congress signaled its interest in family reunions between United States Citizens and their relatives in North Korea in section 1265 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181), signed into law by President George W. Bush on January 28, 2008;  Whereas the number of more than 100,000 estimated divided family members in the United States last identified in 2001 has been significantly dwindling as many of them have passed away;  
Whereas many Korean Americans are waiting for a chance to meet their relatives in North Korea for the first time in more than 60 years; and  Whereas peace on the Korean Peninsula remains a long-term goal for the Governments of South Korea and the United States, and would mean greater security and stability for the region and the world: Now, therefore, be it 
 
That Congress— (1)encourages North Korea to allow Korean Americans to meet with their family members from North Korea; and  
(2)calls on North Korea to take concrete steps to build goodwill that is conducive to peace on the Korean Peninsula.   Clerk of the House of Representatives.Secretary of the Senate. 